IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-30,830-16


                         IN RE WILLIAM EARL DURHAM, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                              FROM LIBERTY COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in Liberty County on July 2, 2015, that more than 35 days have elapsed, and that the application has

not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Liberty

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order designating issues (ODI) (see McCree

v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has not filed an

application for a writ of habeas corpus in Liberty County. Should the response include an ODI,
                                                                                                      2

proof of the date the district attorney’s office was served with the habeas application shall also be

submitted with the response. If the trial court entered a timely ODI, Respondent shall state whether

and, if so, when she sent a copy to this Court and Relator. See TEX . R. APP . P. 73.4(b)(1); TEX . CODE

CRIM . PROC. art. 11.07, § 7. This application for leave to file a writ of mandamus shall be held in

abeyance until Respondent has submitted the appropriate response. Such response shall be

submitted within 30 days of the date of this order.



Filed: October 7, 2015
Do not publish